DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action on the merits. Claims 1-18 as filed 09/23/2021, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a new clinical study" and “a desired clinical study goal” in line 19.  It is unclear as to whether the “a new clinical study” and “a desired clinical study goal” are the same elements as the previously recited elements of “a desired clinical study goal” and “a new clinical study” as recited in lines 6-7 of the claim. Accordingly, claim 1 as well as its dependent claims 2-6 are rejected as being indefinite. 
Claim 7 recites the limitation "a new clinical study" and “a desired clinical study goal” in line 24.   It is unclear as to whether the “a new clinical study” and “a desired clinical study goal” are the same elements as the previously recited elements of “a desired clinical study goal” and “a new clinical study” as recited in line 11 of the claim. Accordingly, claim 7 as well as its dependent claims 8-12 are rejected as being indefinite. 
Claim 13 recites the limitation "a new clinical study" and “a desired clinical study goal” in line 20.  It is unclear as to whether the “a new clinical study” and “a desired clinical study goal” are the same elements as the previously recited elements of “a desired clinical study goal” and “a new clinical study” as recited in line 8 of the claim. Accordingly, claim 13 as well as its dependent claims 14-18 are rejected as being indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.
Claims 1-6 are drawn to a method for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. method). 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] analyzing, […], a first collection of clinical documents to extract clinical study design information including clinical study goals and corresponding clinical study design components, wherein each clinical document of the first collection of clinical documents is selected on the basis of having a study goal similar to a desired clinical study goal of a new clinical study, and wherein the similar study goal is identified by generalizing queried terms according to semantic meaning to identify similar study goals having matching terms when generalized; analyzing, […], a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, […]; storing, […], the extracted clinical study design information and value sets in a hierarchical structure […], […]; and generating, […], a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets […], […], wherein the hierarchical structure is expanded based on the new clinical study, and wherein the new clinical study is generated by a […] model that performs the pattern recognition by utilizing the extracted clinical study design information and value sets as training data.
The limitations of collecting, analyzing, storing, and generating clinical study data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” “a repository,” and “a machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor,” “a repository,” and “a machine learning model,” language, collecting and analyzing a first and second collection of documents to extract clinical study design information including clinical study coals and corresponding design components and a mapping between the clinical concepts and data elements, storing the extracted information, generating a new clinical study for a desired clinical study goal based on the analysis, and 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a processor,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor and a repository and applying known machine learning techniques as they relate to general purpose computer components (Application Specification [0011], [0016]-[0017], [0026], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a processor,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a processor and a repository and applying known machine learning techniques as they relate to general purpose computer components (Application Specification [0011], [0016]-[0017], [0026], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
claims 2-6 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the clinical study data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and generating clinical study data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 7-12 are drawn to a system for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. machine). 
Independent Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 recites […]: analyze a first collection of clinical documents to extract clinical study design information including clinical study goals and corresponding clinical study design components, wherein each clinical document of the first collection of clinical documents is selected on the basis of having a study goal similar to a desired clinical study goal of a new clinical study, and wherein the similar study goal is identified by generalizing queried terms according to semantic meaning to identify similar study goals having matching terms when generalized; analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, […]; store the extracted clinical study design information and value sets in a hierarchical structure […], […]; and generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets […]P201807865US01/0920.0651CPage 33 of 38[…], […], wherein the hierarchical structure is expanded based on the new clinical study, and wherein the new clinical study is generated by a […] model that performs the pattern recognition by utilizing the extracted clinical study design information and value sets as training data.
The limitations of collecting, analyzing, storing, and generating clinical study data, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” “a repository,” and “a machine learning model,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” “a repository,” and “a machine learning model,” language, collecting and analyzing a first and second collection of documents to extract clinical study design information including clinical study coals and corresponding design components and a mapping between the clinical concepts and data elements, storing the extracted information, generating a new clinical study for a desired clinical study goal based on the analysis, and expanding the hierarchical structure based on the newly generated clinical study in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating clinical study data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a computer processor, computer readable storage media, a repository, and applying know machine learning techniques as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0026], [0056], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 8-12 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected 
Claims 13 are drawn to a computer program product for collecting, analyzing, storing, and generating clinical study data, which is within the four statutory categories (i.e. manufacture). 
Independent Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites […] analyze a first collection of clinical documents to extract clinical study design information including clinical study goals and corresponding clinical study design components, wherein each clinical document of the first collection of clinical documents is selected on the basis of having a study goal similar to a desired clinical study goal of a new clinical study, and 7AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED JULY 23, 2021 APPLICATION No. 16/291,454 wherein the similar study goal is identified by generalizing queried terms according to semantic meaning to identify similar study goals having matching terms when generalized; analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, […]; store the extracted clinical study design information and value sets in a hierarchical structure […], […]; and P201807865US01/0920.0651CPage 35 of 38generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets […] , wherein the hierarchical structure is expanded based on the new clinical study, and wherein the new clinical study is generated by a […] model that performs the pattern recognition by utilizing the extracted clinical study design information and value sets as training data.
 nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer readable storage medium having program instructions embodied therewith,” “a computer,” “a repository,” and “a machine learning model,” language, collecting and analyzing a first and second collection of documents to extract clinical study design information including clinical study coals and corresponding design components and a mapping between the clinical concepts and data elements, storing the extracted information, generating a new clinical study for a desired clinical study goal based on the analysis, and expanding the hierarchical structure based on the newly generated clinical study in the context of this claim encompasses the user manually collecting, analyzing, storing, and generating clinical study data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a computer readable storage medium having program instructions embodied therewith,” “a computer,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a computer, computer readable storage medium, a repository, and applying known machine learning techniques as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0026], [0066], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a computer readable storage medium having program instructions embodied therewith,” “a computer,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., a computer, computer readable storage medium, a repository, and applying known machine learning techniques as they relate to a general purpose computers (Application Specification [0011], [0016]-[0017], [0026], [0066], [0077])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 14-18 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the clinical study data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, storing, and generating clinical study data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2017/0220773 A1 (hereinafter “Janevski et al.”) in view of U.S. Patent Application Pub. No. 2012/0072232 A1 (hereinafter “Frankham et al.”), U.S. Patent Application Pub. No. 2017/0124269 (hereinafter “McNair et al.”), U.S. Patent Application Pub. No. 2008/0133213 A1 (hereinafter “Pollara”), and U.S. Patent Application Pub. No. 2019/0206521 A1 (hereinafter “Walpole et al.”). 
RE: Claim 1 (Currently Amended) Janevski et al. teaches the claimed: 
1. A computer-implemented method of generating and managing clinical studies comprising: analyzing, via a processor, a first collection of clinical documents to extract clinical study design information including […] corresponding clinical study design components ((Janevski et al., [0036]) (Data collection module collects data from one or more of the CT databases. This may include digestion, cleaning, and aggregation of some or all of the data in the databases; This 
analyzing, via the processor, a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, wherein each value set comprises information pertaining to two or more of: a source of the value set, frequency of use of the value set, user feedback for the value set, and validation of the value set, and wherein the value sets include electronic health records of a [subject] ((Janevski et al., [0017], [0020], [0036], [0047], [0048]) (data elements may be a data point, data record, or data page, such as electronic case report form including a subjects demographic and clinical data for a visit; design elements e.g. Screening for surveying demographics (S1), generating clinical laboratory data (S3), Drug Administration performing a physical exam (DA11) i.e. value sets mapped to design elements; a processor and memory that may comprise a classifier application subsystem and study stage annotation subsystem; the classifier application subsystem may include data collection module and data classification module along with associated databases – current data database and classified data database; module may extract, determine, or calculate current user data, current data containers, and current operational data and store that information in current data database; data container classifiers induction module may automatically generate a classifier that classifies data elements by evaluating them and associated study stages across clinical studies; the system may build a set of features, which consist of the term frequencies of all distinct words used across all names of forms in the study; the system may then extract all unique words in the associated form names and may computer ; and
storing, via the processor, the extracted clinical study design information and value sets in a hierarchical structure within a repository, wherein the hierarchical structure relates the clinical study goals, the clinical study design components, the clinical concepts, and the data elements of the clinical information ((Janevski et al., [0019]) (a clinical study is divided into stages wherein the stages may capture logical parts of a study that are relevant clinically and in study management; each stages/substages may include study design elements, which may be internally grouped for order; related forms are often grouped in meaningful sets referred to as folders, which often may map to a sub-stage)).
Janevski et al., fails to explicitly teach, but Frankham et al. teaches the claimed: 
a first collection of clinical documents to extract clinical study design information including clinical study goals […] ((Frankham et al., [0078], [0085]) (a data engine may consolidate multiple databases and/or collected data and may process, organize, filter, and/or extract data relevant to a particular topic; the system may identify one or more goals of the study before architecting other aspects of the study)); and
generating, via the processor, a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets in the repository, wherein the new clinical study includes clinical study design components and value sets derived from the repository, and wherein the [study design knowledge base] is expanded based on the new clinical study ((Frankham et al., [0004], [0086], [0093]) (a system for using online resources to design a clinical trial and/ or recruit participants includes one or more web crawlers; Each of the web crawler may be configured to collect data related to one or more 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]).
Janevski et al. and Frankham et al. fail to explicitly teach, but Pollara teaches the claimed: 
wherein each clinical document of the first collection of clinical documents is selected on the basis of having a study goal similar to a desired clinical study goal of a new clinical study, and wherein the similar study goal is identified by generalizing queried terms according to semantic meaning to identify similar study goals having matching terms when generalized ((Pollara, [0062]) (the statement of the “aims” of the clinical trial may be defined in a concept, such that the model has a node “aims” representing a concept” aims”, which may include a list of trigger phrases related to the aims of a clinical trial for data extraction i.e. a model for identifying similar goals of a clinical trial by generalizing matching terms according to semantic meaning)). 

Janevski et al., Frankham et al., and Pollara fail to explicitly teach, but McNair et al. teaches the claimed: 
and wherein the value sets include electronic health records of a plurality of patients ((McNair et al., [0025]) (high-value itemsets may be discovered from a plurality of codified clinical concepts within a patient’s or population’s electronic health records)); 
and wherein the hierarchical structure is expanded based on [new knowledge] ((McNair et al., [0061], [0089]) (hierarchies having dynamic self-organization; concept mapping service  is shown as part of an ontology framework for determining contextual ontologies and consumable content such as mapped population health information; mapped clinical nomenclatures or ontologies; derived knowledge such as newly identified clinical information including newly identified risk factors for a condition(s) or event, newly identified condition associations/patterns or event associations/patterns, effective/ineffective treatments, or clinical ontologies; information regarding contextually relevant clinical data for a condition or decision support event; or other health-related information)). 

Janevski et al., Frankham et al., Pollara, and McNair et al. fail to explicitly teach, but Walpole et al. teaches the claimed: 
wherein the new clinical study is generated by a machine learning model that performs the pattern recognition by utilizing the extracted clinical study design information and value sets as training data ((Walpole et al., [0072], [0073]) (the central system database contains a wide variety of date captured during each clinical trial setting and also contains a history of clinical trial protocols and there modification over time and in light of these data, machine learning can be used to design new protocols for future trials; clustering algorithms can associate similarities between successful trials and between unsuccessful trials, extracting the similarities that can be 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the machine learning for designing new clinical trial protocols as taught by Walpole et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al., the concept modeling for identifying and extracting clinical trial aims by including a list of trigger words and phrases similar to the clinical trial goal as taught by Pollara, and the mapping of clinical concepts from electronic medical records of patients and the system comprising hierarchies having dynamic self-organization and a module for mapping and determining clinical contextual ontologies derived from newly identified information as taught by McNair et al. with the motivation of providing autonomous learning to lead to improvements in clinical trial design and management at reduced risk and cost  (Walpole et al., [0073]).
RE: Claim 2 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
2. The computer-implemented method of claim 1, further comprising: updating, via the processor, the repository based on user feedback pertaining to the new clinical study ((Frankham et al., [0095]) (The results may attract or spark feedback regarding the products or services involved in the trial or study. The results may initiate additional discussions or feedback that may help refine the existing study or help formulate new or related studies)).
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using feedback that may help refine the existing study or help formulate new or related 
RE: Claim 3 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
3. The computer-implemented method of claim 1, further comprising: generating, via the processor, a second clinical study for a second desired clinical study goal based on a search for clinical studies within the repository corresponding to the second desired clinical study goal, wherein the second clinical study includes clinical study design components and value sets from the clinical studies resulting from the search ((Frankham et al., [0086], [0090], [0092]) (specialists or professionals may design the study or provide inputs to guide the system in designing the study; each study or trial may be designed with one or more goals or endpoints in mind; metrics for each of the goals or endpoints may be determined and future or related trials modified accordingly to achieve better metrics; The study workflow builder may generate, design, configure, build and/or develop a study or a study workflow. Any aspect of a study may be created or modified with input from a professional, specialist, and/or government agency. The study or a study workflow may include one or more of: a schedule, instructions for the patient, milestones, and procedures for updating progress)).
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using a builder for a user to guide the system in designing a clinical study based on inputs,  
RE: Claim 4 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
4. The computer-implemented method of claim 1, wherein generating the new clinical study further comprises: identifying, via the processor, clinical studies within the repository having clinical study goals corresponding to the desired clinical study goal; determining, via the processor, a frequency of clinical study design components of the identified clinical studies corresponding to terms of the desired clinical study goal; mapping, via the processor, the clinical study design components of the identified clinical studies to the terms of the desired clinical study goal based on the determined frequencies; and utilizing, via the processor, the mapped clinical study design components for the new clinical study ((Janevski et al., [0049]) (the system may generate a NxM matrix, wherein N is the number of studies with a given annotation and M is the number of all unique terms found across all forms in all clinical data containers in the training set; the system may use this matrix and the N attribute assignments to induce a classifier using the matrix as a feature vector, which is a vector whose elements are attributes combined or transformed as suitable for the classifier, in this case term frequencies)).
RE: Claim 5 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
5. The computer-implemented method of claim 4, further comprising: in response to unmapped terms in the desired clinical study goal, identifying documents containing the unmapped terms and utilizing frequently used clinical study design components within the identified documents for the new clinical study ((Janevski et al., [0051]) (in the absence of a training set one may be built by using domain knowledge to define the annotations for data containers, wherein clinical data containers is selected based on some attribute or property and then that data container set is used as a seed for learning data containers; these classifiers may then be used in the data classification module)).
RE: Claim 6 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
6. The computer-implemented method of claim 1, wherein generating the new clinical study further comprises: recommending the new clinical study to a user ((Janevski et al., [0063[, [0064]) (aggregation based on clinical data elements monitors progress per site and study stages or for the study overall, and the annotation of clinical data elements may be combined with data statuses; metrics module may describe the progression of a study by custom study stage and may track enrollment and screening failures. This module may provide recommendations and/or status of the clinical study, and may provide alerts if a clinical study is not proceeding according to plan)).
RE: Claim 7 (Currently Amended) Janevski et al. teaches the claimed: 
7. A computer system for generating and managing clinical studies, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to: analyze a first collection of clinical documents to extract clinical study design information including […] and corresponding clinical study design components; ((Janevski et al., [0036], [0072]) (computer having processes and memory or a series of processors and memory; computer program code wherein a computer useable medium contains a set of instructions for processing; Data collection module collects data from one or more of the CT databases. This may include digestion, cleaning, and aggregation of some or all of the data in the databases; This module may extract, determine, or calculate current user data, current data containers, and current operational data and store that information in current data database; The clinical study design elements used by this system may be defined through clinical data containers, which were described above as generic data structures that allow various combinations of clinical data containers to form other clinical data containers and ultimately complete a clinical study)) 
analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, wherein each value set comprises information pertaining to two or more of: a source of the value set, frequency of use of the value set, user feedback for the value set, and validation of the value set, and wherein the value sets include electronic health records of a [subject] ((Janevski et al., [0017], [0020], [0036], [0047], [0048]) (data elements may be a data point, data record, or data page, such as electronic case report form including a subjects demographic and clinical data for a visit; design elements e.g. Screening for surveying demographics (S1), generating clinical laboratory data (S3), Drug Administration performing a physical exam (DA11) i.e. value sets mapped to design elements; a processor and memory that may comprise a classifier application subsystem and study stage annotation subsystem; the classifier application subsystem may include data collection module and data classification module along with associated databases – current data database and ; and
store the extracted clinical study design information and value sets in a hierarchical structure within a repository, wherein the hierarchical structure relates the clinical study goals, the clinical study design components, the clinical concepts, and the data elements of the clinical information ((Janevski et al., [0019]) (a clinical study is divided into stages wherein the stages may capture logical parts of a study that are relevant clinically and in study management; each stages/sub stages may include study design elements, which may be internally grouped for order; related forms are often grouped in meaningful sets referred to as folders, which often may map to a sub-stage)).
Janevski et al., fails to explicitly teach, but Frankham et al. teaches the claimed: 
analyze a first collection of clinical documents to extract clinical study design information including clinical study goals […] ((Frankham et al., [0078], [0085]) (a data engine may consolidate multiple databases and/or collected data and may process, organize, filter, and/or extract data relevant to a particular topic; the system may identify one or more goals of the study before architecting other aspects of the study));
generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets in the repository, wherein the new clinical study includes clinical study design components and value sets derived from the repository, and wherein the [study design knowledge base] is expanded based on the new clinical study ((Frankham et al., [0004], [0086], [0093]) (a system for using online resources to design a clinical trial and/ or recruit participants includes one or more web crawlers; Each of the web crawler may be configured to collect data related to one or more specified topics during a community identification phase; a data engine of the system processes the collected data into filtered, relevant information that identifies communities of individuals suitable for recruitment; the system may design a clinical study using a study workflow builder of the system wherein the system may include intelligence e.g. algorithms, artificial intelligence, to design a study or trial; the execution tracker may track milestones and/or any results from the study, the execution tracker may send the results of the trial or study to the data engine for analysis, wherein the data engine may use some of the study results to update the patient selection process, survey or study design and/or online resource data collection process)). 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]).
Janevski et al. and Frankham et al. fail to explicitly teach, but Pollara teaches the claimed: 
wherein each clinical document of the first collection of clinical documents is selected on the basis of having a study goal similar to a desired clinical study goal of a new clinical study, and wherein the similar study goal is identified by generalizing queried terms according to semantic meaning to identify similar study goals having matching terms when generalized ((Pollara, [0062]) (the statement of the “aims” of the clinical trial may be defined in a concept, such that the model has a node “aims” representing a concept” aims”, which may include a list of trigger phrases related to the aims of a clinical trial for data extraction i.e. a model for identifying similar goals of a clinical trial by generalizing matching terms according to semantic meaning)). 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the concept modeling for identifying and extracting clinical trial aims by including a list of trigger words and phrases similar to the clinical trial goal as taught by Pollara within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al. with the motivation of providing an efficient and flexible process tool for organization, aggregation, modeling, and analysis of medical information (Pollara, [0003]).
Janevski et al., Frankham et al., and Pollara fail to explicitly teach, but McNair et al. teaches the claimed: 
and wherein the value sets include electronic health records of a plurality of patients ((McNair et al., [0025]) (high-value itemsets may be discovered from a plurality of codified clinical concepts within a patient’s or population’s electronic health records)); 
and wherein the hierarchical structure is expanded based on [new knowledge] ((McNair et al., [0061], [0089]) (hierarchies having dynamic self-organization; concept mapping service  is shown 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the mapping of clinical concepts from electronic medical records of patients and the system comprising hierarchies having dynamic self-organization and a module for mapping and determining clinical contextual ontologies derived from newly identified information as taught by McNair et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al. with the motivation of providing services for mapping clinical health information across health records systems and data sources and discovering and incorporating into decision support services new ontologies and behavior generation, sensory perception, and world modeling to achieve adaptive goals  (McNair et al., [0004]).
Janevski et al., Frankham et al., Pollara, and McNair et al. fail to explicitly teach, but Walpole et al. teaches the claimed: 
wherein the new clinical study is generated by a machine learning model that performs the pattern recognition by utilizing the extracted clinical study design information and value sets as training data ((Walpole et al., [0072], [0073]) (the central system database contains a wide 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the machine learning for designing new clinical trial protocols as taught by Walpole et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al., the concept modeling for identifying and extracting clinical trial aims by including a list of trigger words and phrases similar to the clinical trial goal as taught by Pollara, and the mapping of clinical concepts from electronic medical records of patients and the system comprising hierarchies having dynamic self-organization and a module for mapping and determining clinical contextual ontologies derived from newly identified information as taught by McNair et al. with the motivation of providing autonomous learning to lead to improvements in clinical trial design and management at reduced risk and cost  (Walpole et al., [0073]).
RE: Claim 8 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed::
8. The computer system of claim 7, further comprising instructions to: update the repository based on user feedback pertaining to the new clinical study ((Frankham et al., [0095]) (The results may attract or spark feedback regarding the products or services involved in the trial or 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using feedback that may help refine the existing study or help formulate new or related studies as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the mapping of clinical concepts from electronic medical records of patients and the system comprising hierarchies having dynamic self-organization and a module for mapping and determining clinical contextual ontologies derived from newly identified information as taught by McNair et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]). 
RE: Claim 9 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
9. The computer system of claim 7, further comprising instructions to: generate a second clinical study for a second desired clinical study goal based on a search for clinical studies within the repository corresponding to the second desired clinical study goal, wherein the second clinical study includes clinical study design components and value sets from the clinical studies resulting from the search ((Frankham et al., [0086], [0090], [0092]) (specialists or professionals may design the study or provide inputs to guide the system in designing the study; each study or trial may be designed with one or more goals or endpoints in mind; metrics for each of the goals or endpoints may be determined and future or related trials modified accordingly to achieve better metrics; The study workflow builder may generate, design, configure, build and/or develop a study or a study workflow. Any aspect of a study may be created or modified with input from a professional, specialist, and/or government agency. The study or a study workflow may include 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using a builder for a user to guide the system in designing a clinical study based on inputs, wherein the builder may generate, design, configure, build and/or develop a study or study workflow wherein each study build may be designed with one or more goals or endpoints in mind as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the mapping of clinical concepts from electronic medical records of patients and the system comprising hierarchies having dynamic self-organization and a module for mapping and determining clinical contextual ontologies derived from newly identified information as taught by McNair et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]). 
RE: Claim 10 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
10. The computer system of claim 7, wherein the instructions to generate the new clinical study further comprise instructions to: identify clinical studies within the repository having clinical study goals corresponding to the desired clinical study goal; determine a frequency of clinical study design components of the identified clinical studies corresponding to terms of the desired clinical study goal; map the clinical study design components of the identified clinical studies to the terms of the desired clinical study goal based on the determined frequencies; and utilize the mapped clinical study design components for the new clinical study ((Janevski et al., [0049]) (the system may generate a NxM matrix, wherein N is the number of studies with a given annotation and M is the number of all unique terms found across all forms in all clinical data containers in 
RE: Claim 11 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
11. The computer system of claim 10, further comprising instructions to: in response to unmapped terms in the desired clinical study goal, identify documents containing the unmapped terms and utilizing frequently used clinical study design components within the identified documents for the new clinical study ((Janevski et al., [0051]) (in the absence of a training set one may be built by using domain knowledge to define the annotations for data containers, wherein clinical data containers is selected based on some attribute or property and then that data container set is used as a seed for learning data containers; these classifiers may then be used in the data classification module)).
RE: Claim 12 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
12. The computer system of claim 7, wherein the instructions to generate the new clinical study further comprise instructions to: recommend the new clinical study to a user ((Janevski et al., [0063[, [0064]) (aggregation based on clinical data elements monitors progress per site and study stages or for the study overall, and the annotation of clinical data elements may be combined with data statuses; metrics module may describe the progression of a study by custom study stage and may track enrollment and screening failures. This module may provide recommendations and/or status of the clinical study, and may provide alerts if a clinical study is not proceeding according to plan)).
RE: Claim 13 (Currently Amended) 
13. A computer program product for generating and managing clinical studies, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: analyze a first collection of clinical documents to extract clinical study design information including […] and corresponding clinical study design components ((Janevski et al., [0069], [0036]) (invention may be embodies in a computer program product saved on one or more computer-readable media in for form of computer-readable program code embodied thereon; Data collection module collects data from one or more of the CT databases. This may include digestion, cleaning, and aggregation of some or all of the data in the databases; This module may extract, determine, or calculate current user data, current data containers, and current operational data and store that information in current data database; The clinical study design elements used by this system may be defined through clinical data containers, which were described above as generic data structures that allow various combinations of clinical data containers to form other clinical data containers and ultimately complete a clinical study));
analyze a second collection of documents to extract value sets indicating a mapping between clinical concepts and data elements of clinical information, wherein each value set comprises information pertaining to two or more of: a source of the value set, frequency of use of the value set, user feedback for the value set, and validation of the value set, and wherein the value sets include electronic health records of a [subject] ((Janevski et al., [0017], [0020], [0036], [0047], [0048]) (data elements may be a data point, data record, or data page, such as electronic case report form including a subjects demographic and clinical data for a visit; design elements e.g. Screening for surveying demographics (S1), generating clinical laboratory data (S3), Drug Administration performing a physical exam (DA11) i.e. value sets mapped to design elements; a processor and memory that may comprise a classifier application subsystem and study stage ; and
store the extracted clinical study design information and value sets in a hierarchical structure within a repository, wherein the hierarchical structure relates the clinical study goals, the clinical study design components, the clinical concepts, and the data elements of the clinical information ((Janevski et al., [0019]) (a clinical study is divided into stages wherein the stages may capture logical parts of a study that are relevant clinically and in study management; each stages/substages may include study design elements, which may be internally grouped for order; related forms are often grouped in meaningful sets referred to as folders, which often may map to a sub-stage)).
Janevski et al., fails to explicitly teach, but Frankham et al. teaches the claimed: 
analyze a first collection of clinical documents to extract clinical study design information including clinical study goals […] ((Frankham et al., [0078], [0085]) (a data engine may consolidate multiple databases and/or collected data and may process, organize, filter, and/or ;
generate a new clinical study for a desired clinical study goal based on pattern recognition applied to the extracted clinical study design information and value sets in the repository, wherein the new clinical study includes clinical study design components and value sets derived from the repository, and wherein the [study design knowledge base] is expanded based on the new clinical study ((Frankham et al., [0004], [0086], [0093]) (a system for using online resources to design a clinical trial and/ or recruit participants includes one or more web crawlers; Each of the web crawler may be configured to collect data related to one or more specified topics during a community identification phase; a data engine of the system processes the collected data into filtered, relevant information that identifies communities of individuals suitable for recruitment; the system may design a clinical study using a study workflow builder of the system wherein the system may include intelligence e.g. algorithms, artificial intelligence, to design a study or trial; the execution tracker may track milestones and/or any results from the study, the execution tracker may send the results of the trial or study to the data engine for analysis, wherein the data engine may use some of the study results to update the patient selection process, survey or study design and/or online resource data collection process)). 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]).

wherein each clinical document of the first collection of clinical documents is selected on the basis of having a study goal similar to a desired clinical study goal of a new clinical study, and wherein the similar study goal is identified by generalizing queried terms according to semantic meaning to identify similar study goals having matching terms when generalized ((Pollara, [0062]) (the statement of the “aims” of the clinical trial may be defined in a concept, such that the model has a node “aims” representing a concept” aims”, which may include a list of trigger phrases related to the aims of a clinical trial for data extraction i.e. a model for identifying similar goals of a clinical trial by generalizing matching terms according to semantic meaning)). 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the concept modeling for identifying and extracting clinical trial aims by including a list of trigger words and phrases similar to the clinical trial goal as taught by Pollara within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al. with the motivation of providing an efficient and flexible process tool for organization, aggregation, modeling, and analysis of medical information (Pollara, [0003]).
Janevski et al., Frankham et al., and Pollara fail to explicitly teach, but McNair et al. teaches the claimed: 
and wherein the value sets include electronic health records of a plurality of patients 
and wherein the hierarchical structure is expanded based on [new knowledge] ((McNair et al., [0061], [0089]) (hierarchies having dynamic self-organization; concept mapping service  is shown as part of an ontology framework for determining contextual ontologies and consumable content such as mapped population health information; mapped clinical nomenclatures or ontologies; derived knowledge such as newly identified clinical information including newly identified risk factors for a condition(s) or event, newly identified condition associations/patterns or event associations/patterns, effective/ineffective treatments, or clinical ontologies; information regarding contextually relevant clinical data for a condition or decision support event; or other health-related information)). 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the mapping of clinical concepts from electronic medical records of patients and the system comprising hierarchies having dynamic self-organization and a module for mapping and determining clinical contextual ontologies derived from newly identified information as taught by McNair et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al. with the motivation of providing services for mapping clinical health information across health records systems and data sources and discovering and incorporating into decision support services new ontologies and behavior generation, sensory perception, and world modeling to achieve adaptive goals  (McNair et al., [0004]).
Janevski et al., Frankham et al., Pollara, and McNair et al. fail to explicitly teach, but Walpole et al. teaches the claimed: 
wherein the new clinical study is generated by a machine learning model that performs the pattern recognition by utilizing the extracted clinical study design information and value sets as training data ((Walpole et al., [0072], [0073]) (the central system database contains a wide variety of date captured during each clinical trial setting and also contains a history of clinical trial protocols and there modification over time and in light of these data, machine learning can be used to design new protocols for future trials; clustering algorithms can associate similarities between successful trials and between unsuccessful trials, extracting the similarities that can be identified as being suiotable or unsuitable for future trials; the system is capable of autonomous learning)).
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the machine learning for designing new clinical trial protocols as taught by Walpole et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the analysis and extraction of clinical design information and clinical design goals to generate a new clinical study based on the information using algorithms and artificial intelligence and use the study results to update future survey or study design as taught by Frankham et al., the concept modeling for identifying and extracting clinical trial aims by including a list of trigger words and phrases similar to the clinical trial goal as taught by Pollara, and the mapping of clinical concepts from electronic medical records of patients and the system comprising hierarchies having dynamic self-organization and a module for mapping and determining clinical contextual ontologies derived from newly identified information as taught by McNair et al. with the motivation of providing autonomous learning to lead to improvements in clinical trial design and management at reduced risk and cost  (Walpole et al., [0073]).
RE: Claim 14 (Original) 
14. The computer program product of claim 13, further comprising instructions to cause the computer to: update the repository based on user feedback pertaining to the new clinical study ((Frankham et al., [0095]) (The results may attract or spark feedback regarding the products or services involved in the trial or study. The results may initiate additional discussions or feedback that may help refine the existing study or help formulate new or related studies)).
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using feedback that may help refine the existing study or help formulate new or related studies as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the mapping of clinical concepts from electronic medical records of patients and the system comprising hierarchies having dynamic self-organization and a module for mapping and determining clinical contextual ontologies derived from newly identified information as taught by McNair et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]).
RE: Claim 15 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
15. The computer program product of claim 13, further comprising instructions to cause the computer to: generate a second clinical study for a second desired clinical study goal based on a search for clinical studies within the repository corresponding to the second desired clinical study goal, wherein the second clinical study includes clinical study design components and value sets from the clinical studies resulting from the search ((Frankham et al., [0086], [0090], [0092]) (specialists or professionals may design the study or provide inputs to guide the system in designing the study; each study or trial may be designed with one or more goals or endpoints in mind; metrics for each of the goals or endpoints may be determined and future or related trials 
One or ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the using a builder for a user to guide the system in designing a clinical study based on inputs, wherein the builder may generate, design, configure, build and/or develop a study or study workflow wherein each study build may be designed with one or more goals or endpoints in mind as taught by Frankham et al. within the method and system for monitoring and evaluating clinical study data through classification and annotation of clinical data elements as taught by Janevski et al. and the mapping of clinical concepts from electronic medical records of patients and the system comprising hierarchies having dynamic self-organization and a module for mapping and determining clinical contextual ontologies derived from newly identified information as taught by McNair et al. with the motivation of tapping resources to design a clinical trial and/or recruit participations for a product assessment (Frankham et al., [0003], [0004]). 
RE: Claim 16 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
16. The computer program product of claim 13, wherein the instructions to generate the new clinical study further comprise instructions to cause the computer to: identify clinical studies within the repository having clinical study goals corresponding to the desired clinical study goal; 
determine a frequency of clinical study design components of the identified clinical studies corresponding to terms of the desired clinical study goal; map the clinical study design components of the identified clinical studies to the terms of the desired clinical study goal based on the determined frequencies; and utilize the mapped clinical study design components for the new clinical study ((Janevski et al., [0049]) (the system may generate a NxM matrix, wherein N is the number of studies with a given annotation and M is the number of all unique terms found across all forms in all clinical data containers in the training set; the system may use this matrix and the N attribute assignments to induce a classifier using the matrix as a feature vector, which is a vector whose elements are attributes combined or transformed as suitable for the classifier, in this case term frequencies)).
RE: Claim 17 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
17. The computer program product of claim 16, further comprising instructions to cause the computer to: in response to unmapped terms in the desired clinical study goal, identify documents containing the unmapped terms and utilizing frequently used clinical study design components within the identified documents for the new clinical study ((Janevski et al., [0051]) (in the absence of a training set one may be built by using domain knowledge to define the annotations for data containers, wherein clinical data containers is selected based on some attribute or property and then that data container set is used as a seed for learning data containers; these classifiers may then be used in the data classification module)).
RE: Claim 18 (Original) Janevski et al., Frankham et al., Pollara, McNair et al., and Walpole et al. teach the claimed:
18. The computer program product of claim 13, wherein the instructions to generate the new clinical study further comprise instructions to cause the computer to: recommend the new clinical study to a user ((Janevski et al., [0063[, [0064]) (aggregation based on clinical data elements monitors progress per site and study stages or for the study overall, and the annotation of clinical data elements may be combined with data statuses; metrics module may .
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 09/21/2021. 
In the remarks, Applicant argues in substance that:
Regarding the 101 rejection of claims 1-18, Applicant argues that the claims do not fall into one of the subject matter groupings of abstract idea and the claim is integrated into a practical application through the automatically developed hierarchical structure for the mapped knowledge base for clinical study design; and
Regarding the 103 rejection of claims 1-18, Applicant argues that the proposed amended limitations overcome the previous 103 rejection of citations and recitations from previously recited references Janevski, Frankham, and McNair.
In response to Applicant’s argument (a), regarding the 101 rejection of claims 1-18, Applicant argues that the claims do not fall into one of the subject matter groupings of abstract idea and the claim is integrated into a practical application through the automatically developed hierarchical structure for the mapped knowledge base for clinical study design: Examiner respectfully disagrees. 
First, Examiner respectfully submits that the limitations of claims 1, 7, and 13 each respectively are directed to the abstract idea of a Mental Process, but for the recitation of generic computer components. That is, but for reciting computer components such as “a processor,”  “a repository,” and “a machine learning model,” nothing in the claim element precludes the steps of collecting, analyzing, storing, and generating clinical study data from practically being performed in the mind. If a claim (Step 2A Prong I: Abstract Idea) 
Second, Examiner respectfully submits that this judicial exception is not integrated into a practical application. In particular, the only recites additional elements of using “a processor,” “a repository,” and “a machine learning model,” to perform the collecting, analyzing, storing, and generating limitations. The elements in each of these steps are recited at a high-level of generality (i.e., a processor, a repository, and applying known machine learning techniques as they relate to general purpose computer components (Application Specification [0011], [0016]-[0017], [0026], [0077])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Applicant argues that in the Remarks, Pg. 16, that present invention embodiments improve clinical study research and design by providing a knowledge base that maps clinical concepts and secondary data elements, and, rather than relying on manual labeling of data, automatically develops a hierarchical structure for a knowledge base such that it enables new study designs to be generated using machine learning techniques, and thus, the claimed features recite an improvement in the technical field of clinical study research and design. However, examiner respectfully submits that the claim as currently drafted, recites machine learning at a high-level such that the machine learning model is applied to the extracted data and that the extracted data is used as training data. The claim fails to recite how the machine learning model is modified based on the training data, as opposed to the currently recited high-level application of a generic known machine-learning technique. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. (Step 2A Prong 2: Fails to Integrate into a Practical Application) 

In response to Applicant’s argument (b), regarding the 103 rejection of claims 1-18, Applicant argues that the proposed amended limitations overcome the previous 103 rejection of citations and recitations from previously recited references Janevski, Frankham, and McNair: Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits that newly cited references Pollara and Walpole fill the gaps of the previously cited references in obvious combination. 
Accordingly, Examiner maintains the 103 rejection of claims 1-18 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Pub. No. 2015/0286802 A1 teaches a system for managing and building a clinical trial and mapping of data elements (Abstract, [0123]);
U.S. Patent Application Pub. No. 2009/0292554 A1 teaches a tool for planning and management of clinical trials (Abstract);
U.S. Patent Application Pub. No. 2014/0278469 A1 teaches planning activating, analyzing, and monitoring clinical trials and the planning process for gathering clinical trial initiation parameters and producing a clinical trial plan (Abstract); and
U.S. Patent Application Pub. No. 2013/0132112 A1 teaches documentation of clinical study protocol designs by autonomously extracting protocol templates based on analysis of the clinical study protocol submitted to the system ([0041]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626               

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626